"The purpose of a Faretta canvass is to apprise the defendant
                  fully of the risks of self-representation and the nature of the charged crime
                  so that the defendant's decision is made with a clear comprehension of the
                  attendant risks." Hooks v. State, 124 Nev. 48, 54, 176 P.3d 1081, 1084
                  (2008) (quotation marks omitted). "This court 'has rejected the necessity
                  of a mechanical performance of a Faretta canvass," Hymon v. State, 121
                  Nev. 200, 212, 111 P.3d 1092, 1101 (2005) (quoting Graves v. State, 112
                  Nev. 118, 125, 912 P.2d 234, 238 (1996)), and "the district court certainly
                  does not have an obligation to give the defendant specific warnings or
                  advisements about every rule or procedure which may be applicable,"
                  Harris v. State, 113 Nev. 799, 803, 942 P.2d 151, 154-55 (1997). The
                  record demonstrates that the district court conducted a "specific,
                  penetrating and comprehensive inquiry," SCR 253(1), and Wiesner was
                  apprised of the risks of self-representation. Therefore, we deny this claim.
                              Second, Wiesner claims that the district court erred by
                  denying her motion for self-representation on an invalid basis. We agree.
                              "[B]efore allowing a defendant to waive counsel and represent
                  [her)self, the trial court must ensure that the defendant is competent and
                  that the waiver of counsel is knowing, voluntary, and intelligent." Hymon,
                  121 Nev. at 212, 111 P.3d at 1101. Although a person who is deemed
                  competent to stand trial will generally be competent to waive the right to
                  counsel, see id., the United States Supreme Court has held that "the
                  Constitution permits States to insist upon representation by counsel for
                  those competent to stand• trial under Dusky but who still suffer from
                  severe mental illness to the point where they are not competent to conduct
                  trial proceedings by themselves," Indiana v. Edwards, 554 U.S. 164, 178
                  (2008). The choice for self-representation "can be competent and

SUPREME COURT
      OF
    NEVADA
                                                        2
(0) 1947A ca/Do
                 intelligent even though the accused lacks the skill and experience of a
                 lawyer, but the record should establish that the accused was made aware
                 of the dangers and disadvantages of self-representation."   Vanisi v. State,
                 117 Nev. 330, 338, 22 P.3d 1164, 1170 (2001) (quotation marks omitted).
                             Wiesner was deemed competent to stand trial. Although the
                 district court found that Wiesner was not competent to choose self-
                 representation under Hymon and mentioned that Wiesner is delusional,
                 the record does not support a conclusion that the court found that Wiesner
                 was• unable to conduct the trial proceedings as a result of severe mental
                 illness. Rather, the record demonstrates that the district court denied the
                 motion for self-representation based on Wiesner's lack of legal knowledge.
                 In denying Wiesner's motion, the district court found that she was "unable
                 to make a knowing, voluntary, and intelligent waiver of counsel" and she
                 "did not have the requisite legal knowledge to understand the significance
                 of the waiver of counsel and the risks of self-representation." The court
                 specifically noted that "[d]uring the Faretta canvass and other law and
                 motion calendars, [Wiesner] constantly confused criminal and civil law
                 when she addressed the Court." At the Faretta canvass, the judge stated
                 that he believed representing herself was against Wiesner's best interest
                 and he was "trying [his] hardest to protect [VViesner's] rights and [ best
                 interest." And during trial, the judge told Wiesner: "You see, that's why I
                 didn't want to let you represent yourself. You mix up a lot of the law."
                 This was an improper basis for denying the motion for self-representation.
                 "The relevant assessment examines the accused's competence to choose
                 self-representation, not [her] ability to adequately defend [her]self."
                 Harris, 113 Nev. at 802, 942 P.2d at 153.
                             [Ili' a defendant willingly waives counsel and
                             chooses self-representation with an understanding
SUPREME COURT
        OF
     NEVADA
                                                      3
(0) 1947A    e
                                   of its dangers, including the difficulties presented
                                   by a complex case, he or she has the right to do so.
                                   We discern no Faretta exception where a
                                   defendant's assertion of the right to self-
                                   representation would be especially unwise.
                   Vanisi, 117 Nev. at 341-42, 22 P.3d at 1172.
                                   Because the record as a whole demonstrates that the district
                   court relied on an improper basis for denying the motion for self-
                   representation and denial of the right to self-representation "is per se
                   reversible error," Hymon, 121 Nev. at 212, 111 P.3d at 1101, we
                                   ORDER the judgment of conviction REVERSED AND
                   REMAND this matter to the district court for proceedings consistent with
                   this order. 2

                                                             .e.42.,
                                               Hardesty



                   Douglas 11"1                                  Cherry



                          2 Wiesner   also claims that insufficient evidence supports her
                   convictions. We disagree. The record on appeal reveals sufficient evidence
                   to establish guilt beyond a reasonable doubt as determined by a rational
                   trier of fact. See NRS 199.120; NRS 239.330; Jackson v. Virginia, 443 U.S.
                   307, 319 (1979); Origel-Candido v. State, 114 Nev. 378, 381, 956 P.2d
                   1378, 1380 (1998); Zweifel v. State, 89 Nev. 242, 510 P.2d 872 (1973)
                   (holding that the terms "false" and "forged" as used in NRS 239.330 are
                   not synonymous and presenting a genuine instrument containing a false
                   statement constitutes offering a false writing).

                         We have considered all proper person documents filed or received in
                   this matter. We conclude that Wiesner is only entitled to the relief
                   described herein.


SUPREME COURT
       OF
    NEVADA
                                                            4
(0) 1947A .m(elm
                 cc: Hon. Douglas Smith, District Judge
                      Coyer & Landis, LLC
                      Attorney General/Carson City
                      Clark County District Attorney
                      Eighth District Court Clerk
                      Deann Wiesner




SUPREME COURT
       OF
    NEVADA
                                                   5
OM 1947A    ce